Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 03/05/2021. Claim 1 and 14 have been amended, claims 5-7, 11, 13, 15-17 and 21-24 have been cancelled; and new claims 30, 31 have been added. 
Claims 1-4, 8-10, 12, 14, 18-20 and 25-31 are pending.
This Action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443 in view of Yamazaki et al. US 2011/0101339 (hereinafter “Yamazaki-339”), Wu US 2016/0161797, Hakoi et al. PCT/JP2018/021104 (US 2020/0174316) and Yamazaki et al. US 2010/0025676 (hereinafter “Yamazaki-676”).
Claim 1: Tanaka discloses a liquid crystal display device comprising: 
(Fig. 1) [0009] a liquid crystal panel including 
a viewing surface side substrate 1, 
a liquid crystal layer 31,
a back surface side substrate 21;
a backlight 32 including a reflector 34 opposing the back surface side substrate 21, 
(Fig. 2) the liquid crystal panel in a plan view includes multiple pixel regions (5) and a non-display region between the pixel regions (5), 
(Fig. 1) the back surface side substrate 21 includes color filters 24 [0016] in the pixel regions (5) and reflective layer 23 between the color filters,
(Fig. 1) a gate electrode layer 8, a source-drain electrode layer 14/15, and a semiconductor layer 10 [0014] are in the non-display region, 
the reflective layer 23 includes a reflective surface 23 (black mask) facing the backlight 32 in at least a portion of the non-display region, and 
the reflective surface 23 (black mask) is defined by a metal material (aluminum, silver or an alloy thereof, which is a metal material having a higher reflectance than chromium, molybdenum, an alloy thereof, or the like, and also serves as a reflective layer) [0016] having a higher reflectance than a metal material contained in portions of the source-drain electrode layer that are connected to the semiconductor layer
except
a stacked body between the color filters, the stacked body includes a black matrix layer on a viewing surface side and a reflective layer on a back surface side
the reflective surface having a higher reflectance than a metal material contained in portions of the source-drain electrode layer that are connected to the semiconductor layer
the reflective surface has a reflectance of 85% or higher
the source-drain electrode layer is a multilayer film including a first titanium layer, an aluminum layer, and a second titanium layer
however Wu teaches
(Fig. 4) a stacked body 2/4 [0028] between the color filters 3 [0026], the stacked body includes a light-absorbing layer 2 on a viewing surface side and a reflective layer 4 on a back surface side (facing underlying substrate 1) [0028].
Yamazaki-339 teaches
Regarding the limitation “the reflective surface having a higher reflectance than a metal material contained in portions of the source-drain electrode layer that are connected to the semiconductor layer”: Tanaka’s reflective surface 23 made of aluminum Al, (Al having a reflectance of around 80%, as disclosed by applicant’s specification in) [0038]; and Yamazaki-339 teaches in (Fig. 2A) the source-drain electrode layer (130a/130b) [0077] that are connected to the (oxide) semiconductor layer includes titanium Ti [0179] (Ti having a reflectance of around 37% as disclosed by applicant’s specification in) [0038] 
Hakoi et al. teach 
(Fig. 1) the reflective surface 46 (reflective layer, corresponding to Tanaka’s reflective surface 23 made of aluminum Al) [0037] has a reflectance of 85% or higher (the reflective surface 46 is a highly reflective metal such as aluminum Al, silver Ag, an alloy APC of silver/palladium/copper [0039] having reflectance of 85% or 93%) [0139].
And Yamazaki-676 teaches
(Fig. 3D) the source-drain electrode layer 105/105b (source and drain electrode layers) is a multilayer film including a first titanium layer, an aluminum layer, and a second 
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Wu’s stacked-body structure in order to provide improved light transmittance to the display device, as taught by Wu [0030], with Yamazaki-339’s source-drain electrode structure in order to provide improved reliability to the display device, as taught by Yamazaki-339 [0003], with Hakoi’s reflectance structure in order to provide high luminance and consumes less power by increasing the utilization efficiency of light, as taught by Hakoi [Abstract]; and with Yamazaki-676’s source-drain electrode structure in order to provide improved reliability of a semiconductor device, as taught by Yamazaki-676 [0006].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2, 3: Tanaka discloses as above

Claim 2: the semiconductor layer contains an oxide semiconductor [0018];
Claim 3: the oxide semiconductor contains indium, gallium, zinc, and oxygen (the oxide semiconductor layer is formed of In--Ga--Zn--O , i.e., indium gallium zinc oxide) [0018];
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Yamazaki-339’s source-drain electrode structure in order to provide improved reliability to the display device, as taught by Yamazaki-339 [0003]

Claim 4: Tanaka discloses as above
Tanaka discloses
(Fig. 1) the reflective layer 23 is provided closer to the backlight 32 than the gate electrode 8 and the source-drain electrode layer 14/15, 
the reflective layer 23 in a plan view overlaps at least one of the gate electrode layer 8 or the source-drain electrode layer 14/15.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-0694439, Yamazaki et al. US 2011/0101339 ( “Yamazaki-339”), Wu US 2016/0161797, Hakoi et al. PCT/P2018/ 021104 (US 2020/0174316) and Yamazaki et al. US 2010/0025676 (“Yamazaki-676”) as applied to claim 1 above, and further in view of Song et al. US 2017/0146832.
Claim 8: Kang et al. disclose as above 
Song et al. teach
(Fig. 1) a reflective polarizing layer POL between the back surface side substrate 500 and the backlight BLU [0081]
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Song’s reflective polarizing in order to provide improved cost to the display device, as taught by Song [0012]

Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-0694439, Yamazaki et al. US 2011/0101339 ( “Yamazaki-339”), Wu US 2016/0161797, Hakoi et al. PCT/P2018/ 021104 (US 2020/0174316) and Yamazaki et al. US 2010/0025676 (“Yamazaki-676”) as applied to claim 1 above, and further in view of Kang et al. US 2017/0199429.
Claims 9, 12: Tanaka et al. disclose as in claim 1 above
Kang et al. teach
Claim 9: (Fig. 2) the reflective surface 214 has an area of 30% or higher relative to a total area of the pixel regions (DA) and the non-display region (NDA) in the back surface side substrate 103
Claim 12: (Fig. 2) the metal material constituting the reflective surface 214 contains at least one of aluminum or silver (aluminum) [0126]
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Kang’s reflective structure in order to provide improved brightness to the display device, as taught by Kang [0003]


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-0694439, Yamazaki et al. US 2011/0101339 ( “Yamazaki-339”), Wu US 2016/0161797, Hakoi et al. PCT/P2018/ 021104 (US 2020/0174316) and Yamazaki et al. US 2010/0025676 (“Yamazaki-676”) as applied to claim 1 above, and further in view of Kim et al. US 2011/0242742.
Claims 10,11: Kang et al. disclose as above 
Kim et al. teach
Claim 10: (Fig. 25) the reflector 241 (diffusion pattern) [0246] has a reflectance of 50% or higher (reflection pattern 241 includes metal such as aluminum, silver, gold, etc. [0246], having reflectance of 90% [0183])
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Kim’s micro-structures in order to provide improved image quality to the display device, as taught by Kim [0018]

Claims 14, 15, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443 in view of Hirota et al. US 2008/0084376 and Wu US 2016/ 0161797.
Claim 14: Tanaka discloses a liquid crystal display device comprising: 
(Fig. 1) [0009] a liquid crystal panel including 
a viewing surface side substrate 1, a liquid crystal layer 31, a back surface side substrate 21;
a backlight 32 including a reflector 34 opposing the back surface side substrate 21, 
(Fig. 2) the liquid crystal panel in a plan view includes multiple pixel regions (5) and a non-display region between the pixel regions (5), 
color filters 24 [0016] are in the pixel regions, a gate electrode layer 8, a source-drain electrode layer 14/15, and a semiconductor layer 10 [0014] are in the non-display region,
the liquid crystal panel includes a line electrode layer 5 (pixel electrode) 
the back surface side substrate 22 (counter substrate) includes a light-absorbing layer 23 (black mask) on a viewing surface side 
the back surface side substrate 22 (counter substrate) includes a reflective surface 23 (black mask) opposing the backlight 32 in at least a portion of the non-display region, and 
the reflective surface 23 (black mask) is defined by a metal material (aluminum, silver or an alloy thereof, which is a metal material having a higher reflectance than chromium, molybdenum, an alloy thereof, or the like, and also serves as a reflective layer) [0016] having a higher reflectance than a metal material contained in portions of the source-drain electrode layer that are connected to the semiconductor layer
except
a stacked body including a light-absorbing layer on a viewing surface side and a reflective layer on a back surface side, the reflective layer includes a reflective surface opposing the backlight in at least a portion of the non-display region,
a line electrode layer between the color filters in a plan view
the color filters are on a substrate including the gate electrode layer, the source-drain electrode layer, and the semiconductor layer
however Wu teaches
Regarding the limitation “a stacked body including a light-absorbing layer on a viewing surface side and a reflective layer on a back surface side, the reflective layer includes a reflective surface opposing the backlight in at least a portion of the non-display region”: Tanaka in (Fig. 1) [0016] discloses “black mask 23, i.e., a light-absorbing layer, is formed of aluminum, silver, or an alloy thereof, which is a metal material having a higher reflectance than chromium, molybdenum, an alloy thereof, or the like, and also serves as a reflective layer.” Thus, Tanaka discloses the claimed invention except for “a stacked body including a light-absorbing layer and a reflective layer”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the two functions into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard vs. Detroit Stove Works, 150 U.S. 164 (1893). Furthermore, Wu further teaches (Fig. 4) a stacked body 2/4 [0028] between the color filters 3 [0026], the stacked body includes a black matrix layer 2 on a viewing surface side and a reflective layer 4 on a back surface side (facing underlying substrate 1) [0028] the reflective layer 4 includes a reflective surface opposing the backlight (Tanaka’s backlight 33) in at least a portion of the non-display region.
Hirota e al. teach
(Fig. 1) a line electrode layer 101 (gate electrode 101, connected to TFTs 103R/103G/ 103B/103W) between the color filters (R/R, G/W, B/B) in a plan view
and Song e al. teach
(Fig. 1) the color filters are on a substrate including the gate electrode layer, the source-drain electrode layer, and the semiconductor layer (color filter may be disposed the 
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Hirota’s electrode structure in order to provide improved brightness to the display device, as taught by Hirota [0004]; and with Song’s color filter structure in order to provide improved cost to the display device, as taught by Song [0012]

Claims 18, 26: Tanaka discloses as above
Tanaka discloses
Claim 18: (Fig. 1) the back surface side substrate 21 includes the color filters 24 [0016]
Claim 26: (Fig. 2) the reflective surface 23 (black mask 23 includes a reflective surface) [0016] has an area of about 30% or higher relative to a total area of the pixel regions 5 and the non-display region (total area of a pixel region is defined by data line 4 and gate line 3) in the back surface side substrate (as shown in Fig. 1, the coverage of the combined layer 23 is only slightly less than the coverage of the combined pixel electrode 5 layer).

Claim 25: Tanaka discloses as above
Song et al. teach
(Fig. 1) a reflective polarizing layer POL between the back surface side substrate 500 and the backlight BLU [0081]


Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443, Hirota et al. US 2008/0084376, Wu US 2016/0161797 as applied to claim 14 above, and further in view of Yamazaki et al. US 2011/0101339 ( “Yamazaki-339”).
Claims 19, 20: Tanaka discloses as above
Yamazaki-339 et al. teach
Claim 19: the semiconductor layer contains an oxide semiconductor [0018];
Claim 20: the oxide semiconductor contains indium, gallium, zinc, and oxygen (the oxide semiconductor layer is formed of In--Ga--Zn--O , i.e., indium gallium zinc oxide) [0018];
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Yamazaki-339’s source-drain electrode structure in order to provide improved power consumption to the display device, as taught by Yamazaki-339 [0027]

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443, Hirota et al. US 2008/0084376, Wu US 2016/0161797 as applied to claim 14 above, and further in view of Kang et al. US 2017/0199429.
Claim 26: Tanaka et al. disclose as in claim 14 above
Kang et al. teach
(Fig. 2) the reflective surface 214 has an area of 30% or higher relative to a total area of the pixel regions (DA) and the non-display region (NDA) in the back surface side substrate 103
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Kang’s reflective structure in order to provide improved brightness to the display device, as taught by Kang [0003]

Claims 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443, Hirota et al. US 2008/0084376, Wu US 2016/0161797 as applied to claim 14  above, and further in view of Kim et al. US 2011/0242742.
Claims 27, 28: Kang et al. disclose as above 
Kim et al. teach
Claim 27: (Fig. 25) the reflector 241 (diffusion pattern) [0246] has a reflectance of 50% or higher (reflection pattern 241 includes metal such as aluminum, silver, gold, etc. [0246], having reflectance of 90% [0183])
Claim 28: (Fig. 12) the reflective surface 232 has a reflectance of 85% or higher (reflection pattern 232 includes metal such as aluminum, silver, gold, etc. having reflectance of 90%) [0183]
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Kim’s micro-structures in order to provide improved image quality to the display device, as taught by Kim [0018]

Claims 26,  29 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443, Hirota et al. US 2008/0084376, Wu US 2016/0161797 as applied to claim 14  above, and further in view of Kang et al. US 2017/0199429.
Claims 26, 29: Tanaka discloses as above
Kang et al. teach
Claim 26: (Fig. 2) the reflective surface 214 has an area of 30% or higher relative to a total area of the pixel regions (DA) and the non-display region (NDA) in the back surface side substrate 103
Claim 29: (Fig. 2) the metal material constituting the reflective surface 214 contains at least one of aluminum or silver (aluminum) [0126]
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Kang’s reflective structure in order to provide improved brightness to the display device, as taught by Kang [0003]

Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443, Hirota et al. US 2008/0084376, Wu US 2016/0161797, Yamazaki et al. US 2011/0101339 as applied to claim 19  above, and further in view of Yamazaki et al. US 2010/0025676 ( “Yamazaki-676”).
Claims 30, 31: Tanaka discloses as in claim 19 above
Yamazaki-676 teaches
Claim 30: (Fig. 3D) the source-drain electrode layer 105/105b (source and drain electrode layers) includes a titanium film (stacking layers of titanium for the first conductive film, 
Claim 31: (Fig. 3D) the source-drain electrode layer 105/105b (source and drain electrode layers) is a multilayer film including a first titanium layer, an aluminum layer, and a second titanium layer (stacking layers of titanium for the first conductive film, aluminum for the second conductive film, and titanium for the third conductive film) [0150].
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Yamazaki-676’s source-drain electrode structure in order to provide improved reliability of a semiconductor device, as taught by Yamazaki-676 [0006].

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871